NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3253-16T4


C.C.V.,1

           Plaintiff-Respondent,

v.

J.V.,

     Defendant-Appellant.
_______________________________

                    Argued November 28, 2018 – Decided December 12, 2018

                    Before Judges Nugent, Reisner and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FM-12-1453-14.

                    J.V., appellant, argued the cause pro se (Jeffrey Zajac,
                    on the briefs).

                    Katherine F. Richardson argued the cause for
                    respondent (Richardson & Richardson, attorneys;
                    Katherine F. Richardson, of counsel and on the brief).


1
     We use initials in order to protect the privacy of the parties.
PER CURIAM

      Defendant, J.V., appeals from a Dual Judgment of Divorce that terminated

the parties' nineteen-year marriage following an eighteen-day trial. On appeal,

defendant argues:

            POINT I:
            THE    CHANCERY   DIVISION  ERRED   BY
            ADMITTING INTO EVIDENCE THE SO-CALLED
            "DAILY COLLECTION SHEETS," REQUIRING A
            REMAND ON THE ISSUE OF ALIMONY AND THE
            DEFENDANT’S INCOME FOR THE YEARS 2011
            THROUGH 2013.

            POINT II:
            EVEN IF ONE ACCEPTS THE ADMISSIBILITY OF
            THE SO-CALLED COLLECTION SHEETS, THE
            CHANCERY DIVISION NEVERTHELESS ERRED
            IN ITS CALCULATION OF THE DEFENDANT'S
            INCOME FOR THE YEARS 2011 THROUGH 2013.

                    A. Barson's Determination of the
                    Defendant's Income and Unreported Cash
                    Lacked Credibility.

                    B.   The       Chancery       Division's
                    Determination of the Defendant's Income
                    and Unreported Cash Is Untenable and
                    Without Support.

            POINT III:
            THE DEFENDANT'S MONTHLY ALIMONY
            OBLIGATION OF $5,833 PER MONTH IS
            EXCESSIVE, AND REQUIRES SIGNIFICANT
            REDUCTION.


                                                                       A-3253-16T4
                                       2
            POINT IV:
            THE    CHANCERY   DIVISION   ERRED BY
            COMPELLING THE DEFENDANT TO PAY
            ALIMONY UNTIL THE AGE OF 72.

            POINT V:
            THE   CHANCERY    DIVISION   ERRED BY
            INCLUDING THE DEFENDANT'S PRE-MARITAL
            VOYA RETIREMENT ACCOUNT AS AN ASSET
            SUBJECT TO EQUITABLE DISTRIBUTION.

            POINT VI:
            THE   CHANCERY     DIVISION  ERRED   IN
            AWARDING $75,000 IN COUNSEL FEES TO THE
            PLAINTIFF.

      We affirm, substantially for the reasons expressed by Judge John A.

Jorgensen, II in his March 2, 2017 oral opinion. Having considered defendant's

arguments in light of the trial record and controlling legal principles, we find no

abuse of discretion in the judge's evidentiary decisions. Estate of Hanges v.

Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 383-84 (2010); Green v. N.J. Mfrs.

Ins. Co., 160 N.J. 480, 492 (1999). Judge Jorgensen's credibility and factual

determinations are supported by adequate, substantial, credible evidence.

Cesare v. Cesare, 154 N.J. 394, 411-12 (1998). Defendant's arguments to the

contrary are without sufficient merit to warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E).


                                                                           A-3253-16T4
                                        3
Affirmed.




                A-3253-16T4
            4